SHARP, W., J.
For the second time, Bell petitions this court for a belated appeal, alleging ineffective assistance of appellate counsel. He is seeking to appeal from his conviction of February 20, 2002 — burglary of a dwelling. In his first petition, Bell claimed that his appellate counsel caused his appeal in Case No. 5D02-1013 to be dismissed. We denied his petition, without prejudice to file a petition pursuant to Florida Rule of Appellate Procedure 9.141(c)(3)(F), which alleges, under oath, that Bell timely requested trial counsel to file a notice of appeal, which was not honored.
In this second petition, Bell makes the same mistake. He again alleges that his appellate counsel failed to file an initial brief which resulted in the dismissal of his appeal. However, this court’s records indicate that the appeal was dismissed because the notice of appeal was not timely filed.
We recognize that petitioners like Bell may lack access to qualified legal counsel and adequate legal research facilities. Thus, we again deny Bell’s current petition for the reasons expressly stated above, without prejudice to Bell to file a legally sufficient petition pursuant to Florida Rule of Appellate Procedure 9.141(c)(3)(F). However, we warn Bell that any additional petitions, based on the same grounds as the two filed here, will be denied as successive.
Petition for Belated Appeal DENIED WITHOUT PREJUDICE.
PALMER and ORFINGER, JJ., concur.